DETAILED ACTION
Status of the Application
Receipt of the Response after Non-Final Office Action filed 09/08/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. §112(a) rejections of claims 1 and 23 have been withdrawn; and (2) the 35 U.S.C. §112(b) rejection of claim 23 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-4, 8-11, 13, 20-21, 23-26
Withdrawn claims: 				None
Previously cancelled claims: 		5-7, 12, 14-19, 22
Newly cancelled claims:			None
Amended claims: 				23
New claims: 					None
Claims currently under consideration:	1-4, 8-11, 13, 20-21, 23-26
Currently rejected claims:			1-4, 8-11, 13, 20-21, 23-26
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8, 20, 21, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer (US 2011/0256170; previously cited).
Regarding claim 1, Spencer teaches an animal feed composition [0008], wherein the composition comprises: (a) about 0.01-60 wt.% of an algal source of omega-3 polyunsaturated fatty acids (PUFA) such as dried algae or algae oil [0009] and (b) about 0.01-90 wt.% of a non-algal source of omega-3 PUFA [0020] such as linseed (corresponding to flaxseed [0039]), which comprise amounts of algal Omega-3 PUFA and amounts of linseed Omega-3 PUFA that overlap the claimed concentrations.
Regarding claim 2, Spencer teaches the invention as described above in claim 1, including the algal Omega-3 PUFA is from algal cells selected from Spirulina, Crypthecodinium, and a green algae (corresponding to Chlorella) [0046].
Regarding claim 3, Spencer teaches the invention as described above in claim 1, including the algal Omega-3 PUFA is from dehydrated algal cells [0009].
Regarding claim 4, Spencer teaches the invention as described above in claim 1, including the algal Omega-3 PUFA is algal oil [0009] selected from Spirulina, Crypthecodinium, and a green algae (corresponding to Chlorella) [0046].
Regarding claim 8, Spencer teaches the invention as described above in claim 1, including the composition excludes PUFA from any of meat, fish, eggs, squid, and krill (corresponding to the composition comprising an algal derived component and flaxseed as the non-algal derived component [0039]).
Regarding claim 20, Spencer teaches the invention as described above in claim 1, including the linseed Omega-3 PUFA is from ground [0049] linseed [0039].
Regarding claim 21, Spencer teaches the invention as disclosed above in claim 19, including the linseed Omega-3 polyunsaturated fatty acid is from a linseed oil [0047].
Regarding claim 25, Spencer teaches the invention as disclosed above in claim 1, including the algal Omega-3 PUFA is from algal cells from Chlorella [0046].
Regarding claim 26, Spencer teaches the invention as disclosed above in claim 1, including the algal Omega-3 PUFA is from an algae oil from Chlorella [0046].

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay (US 7,033,584; hereinafter referred to as “Omegatech”; previously cited) as evidenced by Adolphe (Adolphe, J., “Demystifying the Omega 6 and Omega 3 Debate”, 2015, healthyflax.org, https://healthyflax.org/news/demystifying-the-omega-6-and-omega-3debate#:~:text=Flaxseed%20contains%20over%2050%25%20of,of%20this%20essential%20fatty%20acid; previously cited).
Regarding claim 23, Omegatech teaches a method of enriching meat of an animal with Omega-3 PUFA, said method comprising administering (corresponding to fed) to said animal an animal feed comprising an effective amount of an animal feed composition (column 6, lines 51-55), wherein the animal feed composition comprises: about 5-95 wt.% of an algal source (column 7, line 66- column 8, line 1) containing up to 80.8% Omega-3 PUFA (Table 2 in columns 15-16 for Strain 26B) and about 5-95 wt.% (column 8, lines 1-3) of flaxseed (column 7, lines 38-42) which comprises 23 wt.% of Omega-3 PUFA as evidenced by Figure 4 on page 4 of Adolphe.  These disclosures mean that the concentrations of algal Omega-3 PUFA and linseed Omega-3 PUFA in the composition of Omegatech overlap the claimed concentrations.

Claim Rejections - 35 USC § 103
Claims 9 -11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2011/0256170; previously cited) as applied to claim 1 above.
Regarding claim 9, Spencer teaches the invention as described above in claim 1, including the composition includes about 0.01-60 wt.% of an algal source of omega-3 PUFA such as dried algae or algae oil [0009] and about 0.01-90 wt.% of non-algal sources of omega-3 PUFA [0020] such as linseed and fish oil [0039].  The combination of linseed and fish oil disclosed in Spencer comprise amounts of linseed omega-3 PUFA from an amount approaching 0.01 wt.% to an amount approaching 90 wt.% and amounts of fish omega-3 PUFA from an amount approaching 0.01 wt.% to an amount approaching 90 wt.% which overlaps the claimed concentration. 
Regarding claim 10, Spencer teaches the invention as described above in claim 9, including the fish Omega-3 PUFA is from cells selected from salmon [0039].
Regarding claim 11, Spencer teaches the invention as described above in claim 9, including the Omega-3 PUFA is from a fish oil [0039].
Regarding claim 13, Spencer teaches the invention as disclosed above in claim 1, including the composition further comprises an antioxidant selected from ascorbic acid, tocopherol extracts, butylated hydroxyl toluene, butylated hydroxyanisole, and combinations thereof [0044].  Although Spencer does not specifically disclose the amount of the antioxidant to be 0.5-5.0%, it is noted that as the amount of antioxidant is a variable that will be modified, among others, by accounting for product formulation, shipping conditions, packaging methods, and desired shelf life [0044], the amount of antioxidant would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of antioxidant cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of antioxidant in the composition of Spencer to obtain the desired product formulation, shipping conditions, packaging methods, and shelf life (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay (US 6,054,147; previously cited). 
Regarding claim 23, Barclay teaches a method for enriching meat of an animal with omega-3 polyunsaturated fatty acids, said method comprising administering to the animal an animal feed comprising an effective amount of an animal feed composition (corresponding to the mixture of ingredients comprising omega-3 HUFAs in column 4, lines 57-59; column 1, lines 13-16), wherein the animal feed composition comprises: (a) algal omega-3 polyunsaturated fatty acid; and (b) linseed omega-3 polyunsaturated fatty acid (corresponding to flaxseed) (column 5, lines 1-20).  It discloses an omega-3 polyunsaturated fatty acid composition containing 100% algae (column 7, lines 2-3), but does not disclose an amount of linseed and algae polyunsaturated fatty acids in an omega-3 composition comprising these two sources.  However, since the omega-3 fatty acid composition may be from combinations of sources (column 5, lines 1-20), combining algal and non-algal sources of omega-3 in equal amounts in the omega-3 fatty acid-containing composition would be obvious, which renders an amount of 50% algal omega-3 polyunsaturated fatty acid and an amount of 50% linseed omega-3 polyunsaturated fatty acid obvious.
Regarding claim 24, Barclay teaches the invention as disclosed above in claim 23, including the animal meat is enriched with 64 and 71 mg Omega-3 polyunsaturated fatty acid per 100 g of animal meat due to the inclusion of DHA from algae (column 7, lines 21-22).  Although the amount of enrichment is due to a composition solely comprising algae as the Omega-3 source, it is presumable that the addition of Omega-3 from a linseed source into the composition would increase the amount of enrichment of the animal meat.  Since the amount of enrichment due to solely algae already lies within the range, an increased enrichment amount would still lie within the claimed range, rendering it obvious.

Double Patenting
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending U.S. Application No. 16/314,105 in view of Spencer (US 2011/0256170; previously cited).  This is a provisional nonstatutory double patenting rejection.
Regarding instant claim 23, co-pending claim 1 requires all the limitations of instant claim 23, except that the composition comprises 5-60% algal Omega-3 polyunsaturated fatty acid and 5-80% linseed Omega-3 polyunsaturated fatty acid.  Co-pending claim 1 does not require any amount of Omega-3 polyunsaturated fatty acid in the composition or specify the sources of Omega-3 fatty acids to be algae and linseed; however, absent the requirement of any particular source, the disclosure of an Omega-3 fatty acid composition comprising algal and non-algal sources of Omega-3 fatty acids (Spencer [0039]) and the total amount of omega-3 may be up to 90% (Spencer [0053]), combining algal and non-algal sources of omega-3 in equal amounts would be obvious, which renders an amount of up to 45% linseed and up to 45% algal omega-3 fatty acids obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(a) of claims 1 and 23: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant stated that the present specification clearly discloses an animal feed composition and an animal feed.  Applicant stated that the specification clearly describes and exemplifies “feeding” the recited composition to animals and using the recited composition in an animal’s diet or as an animal feed composition (e.g., a composition to feed animals).  Applicant stated that the disclosure in lines 37-38 on page 7 of the present specification indicates that the composition containing the fatty acids is intended for use as an animal feed and is properly considered an “animal feed composition” as claimed.  Applicant stated that the animal feed composition is not limited to any particular quantity of the composition that can make up the animal feed and that the Examiner is improperly importing the limitation in page 40 on page 7 concerning a particular content of the animal feed composition in the animal feed into the claims.  Applicant concluded that the present specification clearly discloses all aspects of the recited animal feed composition (e.g., composition for animal feed, or feeding the composition to animals, or a composition that is fed to animals) comprising the recited amounts of omega-3 from algal and linseed sources (Applicant’s Remarks, page 4, paragraph 2 – page 5, paragraph 2). 
The Examiner points out that claim 23 recites that an animal feed comprises an animal feed composition and that the examples of the present specification exemplify animal feeds/diets containing a percentage of the animal feed composition.  These disclosures indicate that the animal feed and the animal feed composition are different entities.   For the purpose of this examination, the claimed animal feed composition is interpreted as a mixture comprising 5-60% algal omega-3 and 5-80% linseed omega-3 as recited in claims 1 and 23.  The claimed animal feed (recited in claim 23) is interpreted as a mixture containing (1) the animal feed composition comprising 5-60% algal omega-3 and 5-80% linseed omega-3; and (2) additional ingredients.  It is with this understanding that the rejections of claims 1 and 23 are withdrawn.

Claim Rejections – 35 U.S.C. §112(b) of claim 23: Applicant amended claim 23 to fully address the rejection; therefore, the rejection is withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-4, 8, 20, 21, 25, and 26 over Spencer: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Spencer teaches one embodiment in [0008]-[0009] wherein an animal feed composition comprises about 0.01-60 wt.% algal omega-3 fatty acids and algal omega-3 fatty acids or esters alone.  Applicant stated that Spencer teaches a different embodiment in [0020] wherein an animal feed composition comprises non-algal omega-3 fatty acids or esters thereof alone.  Applicant argued that there is no disclosure in the referred paragraphs of any composition comprising the combination of 5-60% algal omega-3 fatty acid and 5-80% linseed omega-3 fatty acid as claimed.  Applicant stated that the non-algal compositions of Spencer are intended to have a DHA to EPA ratio of  about 30:1 to about 2:1, without any mention of ALA.  Applicant stated that Spencer only discloses linseed oil in the context of being a source for omega-6 fatty acids in [0051] and, as such, Spencer does not even teach the embodiment asserted in the previous Office Action.  Applicant stated that there is no teaching in Spencer to use any linseed omega-3 fatty acid to arrive at compositions having its disclosed DHA to EPA ratio and to reach such a conclusion would involve hindsight.  Applicant stated that Spencer teaches either a feed composition comprising an algal composition comprising omega-3 fatty acids or esters alone or a feed composition comprising a non-algal composition comprising omega-3 fatty acids or esters thereof having a DHA to EPA ratio of about 30:1 to 2:1 (Applicant’s Remarks, page 5, paragraph 3 – page 7, paragraph 4).
However, the Examiner points to [0039] of Spencer which states that the feed composition containing omega-3 fatty acids “may comprise an algal derived composition or a non-algal derived composition” or “combinations thereof”; this disclosure is also stated in [0034].  These disclosures demonstrate that the feed composition of Spencer can comprise a combination of an algal derived composition and a non-algal derived composition.  Spencer discloses in [0009] that an algal derived composition comprises about 0.01-60 wt.% of an algal source of omega-3 PUFA.  Spencer discloses in [0020] that a non-algal derived composition comprises about 0.01- 90 wt.% of a non-algal source of omega-3 PUFA.  Spencer discloses in [0039] that a non-algal source of omega-3 PUFA is flaxseed, which is the same as the claimed linseed.  These disclosures concerning contents of algal and non-algal omega-3 fatty acids in algal derived and non-algal derived compositions demonstrate that Spencer teaches an animal feed composition comprising amounts of algal and linseed omega-3 fatty acids which overlap the claimed concentrations.  Spencer also states in [0006] that flaxseed oil and linseed oil are high in omega-3 fatty acid such as ALA.  Therefore, Spencer does not mention linseed only in regard to omega-6 and does not disregard ALA content.  It is also noted that the present claims do not require any amount of DHA, EPA, or ALA to be contained in the animal feed composition.  Therefore, Applicant’s argument regarding the DHA to EPA ratio or lack of ALA in the non-algal omega-3 composition of Spencer is moot.  In response to Applicant's argument that the Examiner's conclusion of anticipation is based upon improper hindsight reasoning, it must be recognized that any judgment is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since the prior art has been shown to fully teach the features of claims 1-4, 8, 20, 21, 25, and 26 and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims are maintained as written herein.

  Claim Rejections – 35 U.S.C. §102(a)(1) of claim 23 over Omegatech: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Omegatech fails to teach the claimed linseed omega-3 PUFA content as it discloses in lines 46-65 of column 7 that its product has a lowered flaxseed content.  Applicant stated that Adolphe fails to remedy the deficiencies of Omegatech (Applicant’s Remarks, page 7, paragraph 5 – page 8, paragraph 4).
However, Examiner points out that Omegatech expressly states that the content of flaxseed in its composition is about 5 wt.% to about 95 wt.% (column 8, lines 1-3) of flaxseed (column 7, lines 38-42).  Flaxseed comprises 23 wt.% of Omega-3 PUFA as evidenced by Figure 4 on page 4 of Adolphe; therefore, the composition of Omegatech comprises amounts of linseed omega-3 PUFA that overlap the claimed concentration.  Since the prior art has been shown to fully teach the features of claim 23 and Applicant’s arguments have been shown to be unpersuasive, the rejection of the claim is maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 9-11 and 13 over Spencer: Applicant did not provide any arguments regarding these rejections.
The rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 23 and 24 over Barclay: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Barclay specifically teaches in lines 38-41 in column 1 that the instability of the disclosed sources of omega-3 fatty acids leads to the development of off-flavors and odors in meat; therefore, the sources need to be added to feed at low concentrations in a stable form and that the combination of equal amounts of algal and non-algal sources of omega-3 fatty acids is not obvious.  Applicant also argued that Barclay specifically teaches in lines 18-23 in column 5 that, although a source containing a precursor of omega-3 fatty acids can be used in the feed, this approach does not provide a sufficient time period for poultry to convert a significant amount of these precursors to omega-3 fatty acids; therefore, Barclay teaches away from combining linseed omega-3 fatty acids and algal omega-3 fatty acids in the claimed amounts (Applicant’s Remarks, page 8, paragraph 5 – page 9, paragraph 2).
 However, Examiner points out that claim 23 requires the animal feed composition to comprise specific amounts of algal omega-3 PUFA and linseed omega-3 PUFA.  The claim does not require any specific amount of animal feed composition to be mixed into the animal feed itself and, as such, the animal feed can contain any amount of algal omega-3 PUFA and linseed omega-3 PUFA.  Since Barclay teaches a mixture of sources containing omega-3 HUFAs (column 4, lines 57-59), it teaches an animal feed composition comprising the algal and linseed omega-3 PUFA as described in the rejection above.  It is in this disclosed animal feed composition that equal amounts of algal and linseed omega-3 PUFA is rendered obvious, not in the animal feed comprising the animal feed composition.  Therefore, even if Barclay discloses using low amounts of omega-3 fatty acid sources in its animal feed as is asserted by the Applicant, the overall animal feed does not need to contain 50 wt.% algal omega-3 PUFA and 50 wt.% linseed omega-3 PUFA.  In regard to the assertion that Barclay discloses that an approach using omega-3 precursors from linseed does not provide a sufficient time period for poultry to convert a significant amount of these precursors to omega-3 fatty acids, it is known in the art that linseed already contains omega-3 fatty acids.  It is also noted that the claims do not require the animal feed be administered to poultry (or any other specific animal) or for the animal to be administered the diet for any particular amount of time such that Barclay’s disclosure regarding the length of time for conversion of omega-3 precursors in poultry is irrelevant.  Since the prior art has been shown to fully teach the features of claims 23 and 24 and Applicant’s arguments have been shown to be unpersuasive, the rejection of the claims are maintained as written herein.

Double Patenting: Applicant stated that the rejection will be addressed upon resolution of the foregoing rejections (Applicant’s Remarks, page 9, paragraph 3).
The double patenting rejection is maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791